Citation Nr: 0425737	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  99-23 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

What evaluation is warranted for residuals of bone cyst and 
pathological fracture of the right humerus?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran served on active duty from November 1942 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal. 


FINDINGS OF FACT

1. The veteran is right handed.

2. The veteran's right shoulder disability is manifested by 
complaints of pain, weakness, numbness after use, with a 
functional range of motion at the shoulder level.


CONCLUSION OF LAW

The criteria for an increased evaluation, in excess of 20 
percent, for residuals of bone cyst and pathological fracture 
of the right humerus have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5200, 5201, 5202, and 5203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
became effective November 9, 2000.  Implementing regulations 
were created and codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2003).  The VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  The veteran 
must also be informed that he must submit all pertinent 
evidence in his possession that has yet to be previously 
submitted.  38 U.S.C.A. §§ 5100, 5103(a), 38 C.F.R. § 3.159; 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).
 
Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  Pelegrini v. Principi, 18 Vet. App. 112  
(2004).  The Pelegrini Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Id.  The Court, however, "specifically 
recognize(d) that where, as here, that notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice specifically complying 
with [38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1)] because 
an initial AOJ adjudication had already occurred.'"  Id. at 
120.  Therefore, Pelegrini did not hold that VA must vitiate 
all AOJ decisions rendered prior to November 9, 2000 denying 
service connection claims that were still pending before VA 
on that date in order to provide VCAA notice and adjudicate 
the claims anew.  

The Pelegrini Court did hold that VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in his or her possession that pertains to the claim.  Id. at 
121.  

In this case the claim stems from a rating action in June 
1999, prior to the enactment of the VCAA.  So, compliance in 
1999 with the current provisions of 38 U.S.C.A. §§ 5100, 
5103; 38 C.F.R. § 3.159 was impossible.  Notably, the 
Pelegrini Court stated it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id., at 122.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 U.S.C.A. 
§ 7104(a), a remand may require readjudication of the claim 
by the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at 123, citing 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 
1339, 1341-42 (Fed. Cir. 2003) ("holding that the Board is 
not permitted, consistent with [38 U.S.C.A. § 7104(a)] to 
consider 'additional evidence without having to remand the 
case to the AOJ for initial consideration [or] without having 
to obtain the appellant's waiver [of such remand]'").  This 
suggests that in cases where, as here, the VCAA notice was 
sent after the RO's initial unfavorable decision, it is 
appropriate for the Board to remand the claim to the RO for 
further development and readjudication.  

Here, though, a remand for this reason is unnecessary because 
any defect with respect to the timing of the VCAA notice was 
mere harmless error.

There is no basis for concluding that harmful error occurs 
simply and only because a claimant receives VCAA notice after 
an initial adverse adjudication.  While the VCAA notice was 
not given prior to the RO's June 1999 adjudication of the 
claim, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to his VA notices.  Indeed, he had time to 
identify and/or submit additional supporting evidence after 
issuance of the RO notice letter of June 1999, the SOC of 
October 1999, and the SSOC's of May 2000, June 2001, November 
2002, May 2003, and April and May 2004.  Therefore, 
notwithstanding requirements of 38 U.S.C.A. §§ 5100, 5103; 38 
C.F.R. § 3.159 deciding this appeal now is not prejudicial 
error to him.

As for the "fourth element" of the notice discussed in 
Pelegrini, although there is no VCAA notification containing 
the precise language specified in this decision, the Board 
finds that the veteran was otherwise fully notified of the 
need to give VA any evidence he had pertaining to his claims.  

As for the other three content requirements of the VCAA 
notice cited in Pelegrini, they, too, have been satisfied.  
Evidentiary development in this claim has included the 
veteran's original service medical records, VA outpatient 
treatment records, records of private medical treatment, the 
veteran's testimony at his personal hearing, and the reports 
of numerous VA examinations conducted during the course of 
the appeal.
 
Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds any 
such error to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Service connection for residuals of bone cyst and 
pathological fracture of the right humerus was granted by a 
rating decision of March 1949.  Effective from June 1997, the 
service-connected disability was rated as 20 percent 
disabling.  In August 1998 the veteran requested an increased 
evaluation, in excess of the 20 percent then assigned.  The 
report of a November 1998 VA examination shows the veteran 
complaining of limited range of motion and intermittent pain 
of the right shoulder.  Examination showed range of motion of 
the right shoulder as follows:  forward flexion 0-90 degrees; 
abduction 0-60 degrees; internal and external rotation to 90 
degrees.  There was no measurable circumferential atrophy of 
either arm or forearm.  Muscle strength of the arm was within 
normal limits.  

Private medical records, dated in August 1999, show the 
veteran's right shoulder with forward elevation of 140 
degrees, external rotation of 30 degrees, abduction of 110 
degrees.  He had markedly positive impingement to forward 
elevation and cross abduction.  Motor strength was 5/5 with 
forward elevation and external rotation. 
A statement from the veteran's private physician, dated in 
January 2000, notes that the veteran has persistent pain with 
limitation of motion of the right shoulder secondary to his 
service connected disability.  Private medical records from 
March 2000 show the veteran diagnosed with significant biceps 
tendonitis, with the possibility that the degenerative tendon 
may eventually rupture.  He was also noted to have a 
significantly degenerative acromio-clavicular joint.

At his personal hearing, conducted in April 2000, the veteran 
related that he can't do small jobs around the house anymore, 
such as painting.  After about 20 minutes of driving his 
right hand becomes numb.  He stated that he was able to comb 
his hair, and brush his teeth, but that he had some 
difficulty with other activities such as lifting groceries.  
He stated that he has received cortisone shots.  

The report of a VA examination, conducted in June 2001, shows 
the veteran's complaints of pain, limited range of motion, 
and a tendency for his right hand to go to sleep when he has 
it raised for any length of time, such as when he is driving 
a car.  Circumference of the upper arms was 33 cm on the 
right and 31 cm on the left.  Range of motion was without 
crepitus.  Range of motion was 0-110 degrees of lateral 
abduction with pain from 90 degrees.  In the frontal plane he 
could raise the arm to 120 degrees without any difficulty.  
He complained of pain from 90 degrees.  Posteriorly he could 
raise the arm to 70 degrees with no pain.  Internal rotation 
was possible to 90 degrees, external rotation was to 35-40 
degrees, but with complaints of pain.  Motor and sensory 
findings were completely normal.

The report of a VA examination, conducted in May 2003, shows 
the veteran complaining of pain with any motion of the 
shoulder, but no pain at rest.  He noted he was receiving 
injections for pain from his private physician.  He claimed 
decreased strength in the shoulder.  He denied any swelling 
or the use of a brace or sling.  Examination showed 
tenderness over the long head of the biceps tendon.  He could 
raise the arm to about 75-80 degrees in abduction.  Forward 
flexion was possible to a similar amount.  Internal and 
external rotation were 90 degrees with pain in the last 10 
degrees of external.  Strength was slightly decreased 
compared to the left arm.  There was tenderness over the 
acromio-clavicular joint.  

Private medical reports, dated in April 2004, show the 
veteran with progressively worsening right shoulder pain and 
dysfunction.  Examination demonstrated weakness with 
abduction and external rotation.  Range of motion was flexion 
to 130 degrees, abduction to 100 degrees, and external 
rotation of about 30 degrees.  Passively he still had normal 
shoulder motion.  MRI showed a large rotator cuff tear.

Service-connected disabilities are rated in accordance with 
the VA's Rating Schedule.  The ratings are based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon a lack of usefulness in self-support. 38 
C.F.R. § 4.10.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7.

The Board notes that the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
an accurate evaluation, but they do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that Diagnostic Codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The current 20 percent evaluation for the service-connected 
residuals of bone cyst and pathological fracture of the right 
humerus, was assigned as an analogous rating under Diagnostic 
Code 5201 for impairment of the right shoulder evaluated on 
the basis of limitation of the right arm range of motion, 
restricted to shoulder level.  The veteran's right shoulder 
is his major shoulder, so the evaluations provided for the 
major arm will be considered.  Under Diagnostic Code 5201, 
the Rating Schedule affords a 30 percent evaluation where the 
right arm range of motion is limited to midway between the 
side and shoulder level.

During this time, the medical evidence does not show that the 
veteran's range of right arm motion is restricted to a degree 
that approximates midway between his side, or zero degrees, 
and his shoulder, or 90 degrees.  Rather, the April 2004 
private report shows the veteran could then move his right 
shoulder to 130 degrees of flexion and 100 degrees of 
abduction.  These measurements reflect limitation at or about 
the shoulder level.  Similarly, VA examination reports show 
complaints of pain in the right shoulder but with similar 
ranges of motion throughout the period of the appeal.  

After consideration of all the evidence the Board finds that 
the evidence simply does not establish that the veteran's 
right shoulder disability restricts movement of his right arm 
to less than shoulder level.

Higher evaluations can also be warranted for ankylosis of the 
scapulohumeral articulation under Diagnostic Code 5200, or 
other impairment of the humerus under Diagnostic Code 5202 
involving recurrent dislocation at the scapulohumeral joint 
with frequent episodes and guarding of all arm movement, or 
involving malunion of the humerus with marked deformity.  
However, the medical evidence does not show that the required 
manifestations are present.

First, the medical evidence does not establish that the 
veteran's right shoulder joint is ankylosed, either by 
surgery or disease.  Rather, as discussed above, during this 
time period, the medical evidence reflects that the veteran 
has range of motion in the right shoulder joint, albeit 
limited by pain, to the shoulder level.

The Board has given careful consideration to the contentions 
that an increased rating is warranted due to complaints of 
pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 20 
percent rating contemplates complaints of pain, especially on 
extended use.  There is no showing of any other functional 
impairment that would warrant a higher rating for the 
complaints of pain.

Hence, there are no manifestations of the veteran's right 
shoulder disability that may be evaluated under Diagnostic 
Codes 5200 or 5202.  After consideration of the evidence, the 
Board finds that the criteria for the assignment of an 
evaluation greater than 20 percent for the veteran's service-
connected right shoulder disability are not met under 
Diagnostic Code 5201.  In addition, the criteria for a rating 
higher than 20 percent under Diagnostic Codes 5200 and 5202 
are not met during this time period.


ORDER

Entitlement to an increased evaluation for residuals of bone 
cyst and pathological fracture of the right humerus is 
denied.




	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



